


                            
EXHIBIT 10(a)


AMENDMENT NO. 2 to STOCK PURCHASE AGREEMENT


This Amendment No. 2 to Stock Purchase Agreement (this “Amendment”) dated August
21, 2013 is executed by and among (i) on one side as sellers (A) Avisep, S.A. de
C.V. a company organized under the laws of Mexico (the “Primary Seller”), and
(B) Bevisep, S.A. de C.V. a company organized under the laws of Mexico (each a
“Seller” and, collectively, “Sellers”); and (ii) on the other side as purchasers
(A) The Sherwin-Williams Company, a corporation incorporated under the laws of
the State of Ohio, U.S. (“Primary Purchaser”), and (B) Sherwin-Williams
(Caribbean) N.V., a corporation incorporated under the laws of Curacao (each a
“Purchaser” and, collectively, “Purchasers” and, together with the Sellers, the
“Parties”).
WITNESSETH
WHEREAS, the Parties entered into that certain Stock Purchase Agreement (the
“Agreement”), dated November 9, 2012, as amended pursuant to that certain
Amendment No. 1 to Stock Purchase Agreement dated June 24, 2013, pursuant to
which the Sellers agreed to sell and the Purchasers agreed to purchase all of
the issued and outstanding shares representing the capital stock of Consorcio
Comex, S.A. de C.V. and Conaxe, S.A. de C.V.; and
WHEREAS, the Parties desire to amend the Agreement pursuant to the terms set
forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:
1. Section 7.1(ii)(B) of the Agreement is hereby deleted and the following shall
be inserted and substituted therefore.
“the Closing Date shall not have occurred on or prior to October 31, 2013 (the
“End Date”); provided, that neither Party may terminate this Agreement pursuant
to this Section 7.1(ii) if such Party is in material breach of this Agreement;”
    
2. All capitalized terms used in this Amendment and not defined herein shall
have the meaning assigned to such terms in the Agreement.
3. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original, and all of which together shall be deemed to be one
and the same instrument. Signed counterparts of this Amendment should be
delivered by facsimile or by scanned.pdf image.














--------------------------------------------------------------------------------




4. THIS AMENDMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES HERETO SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED MEXICAN
STATES, WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF.
IN WITNESS WHEREOF, Sellers and Purchasers execute this Amendment as of the date
first above written.
SELLERS


AVISEP, S.A. DE C.V.


By: /s/ Marcos Achar Levy        
Title: Attorney-in-fact




BEVISEP, S.A. DE C.V.


By: /s/ David Achar Contreras        
Title: Attorney-in-fact
Name: David Achar Contreras




PURCHASERS


The Sherwin-Williams Company


By: /s/ C.M. Connor        
Name: C. M. Connor
Title: Chairman and Chief Executive Officer




Sherwin-Williams (Caribbean) N.V.


By: /s/ C.M. Connor        
Name: C. M. Connor
Title: Director




